Exhibit 10.1(d)

Salary Stock Unit Program
(Last revised as of January 23, 2013)

 

 

 

 

 

1.

Purpose. The purpose of the Program is to link more of each participant’s
compensation to the company’s stock performance and facilitate retention of key
executives.

 

 

 

 

 

2.

Committee Actions. From time to time the Compensation Committee (CC) (a) will
identify persons who are to receive a portion of salary in the form of salary
stock units (SSUs), and (b) will determine the dollar amount of salary that each
such person will receive in the form of SSUs, sometimes called the SSU crediting
rate. The portion of salary in the form of SSUs may be in lieu of cash salary or
supplemental to prior cash salary rates. The crediting of SSUs to each such
person will continue while he or she is employed with FHN until the CC changes
or ends the person’s participation or this SSU Program, unless the CC approves
an automatic sunset date for participation in this Program or unless the CC
limits participation to a specified year and fails to renew participation. It is
expected that the CC will reconsider these determinations at least once each
year, and in doing so the CC may make changes for a new year or period
retroactive to the beginning of that year or period. The CC may change or
eliminate the dollar amount of salary to be paid to a participant in the form of
SSUs at any time; although such action would not affect previously-credited
SSUs, no participant has any right to continue to receive new SSUs at any
specific dollar level or at all. In addition, the CC may accelerate settlement
of SSUs globally or for any participant based on the value of FHN stock at that
time, and may change the terms of SSUs or this Program at any time.

 

 

 

 

 

3.

SSU Terms and Mechanics.

 

 

 

 

 

 

a.

For each person designated to participate in the Program by CC action beginning
in 2011, crediting of SSUs will occur quarterly in arrears commencing with the
quarter in which CC action occurs, unless otherwise provided by the CC. Ideally,
crediting dates will occur late in March, June, September, and December.
However, in all cases crediting dates are subject to adjustment or delay for
administrative reasons, and the CC may direct that a date be used in a
particular instance. This provision does not disturb SSUs credited prior to
January 1, 2011.

 

 

 

 

 

 

b.

When SSUs are credited to a participant for a particular quarter, the number of
SSUs will equal the dollar amount of salary for that quarter to be paid in the
form of SSUs (net of any applicable withholding taxes, as provided in paragraph
f below) divided by the Ten-Day Average Value for that quarter. The number of
credited SSUs will be calculated as the administrator determines but will not be
rounded up. In any case where the pay period is less than a full quarter, a
similar calculation using an appropriate Ten-Day Average Value will be performed
for the shorter period as determined by the administrator. If the period is less
than ten trading days, the value used will be the average closing price for all
trading days within that period.

 

 

 

 

 

 

c.

For purposes of this Program, the “Ten-Day Average Value” for any quarter or
shorter period is the average closing share price of FHN stock for any period of
ten consecutive trading days selected by the administrator and occurring within
that quarter or period. The administrator generally will favor the selection of
a ten-day period later in the quarter or other period rather than earlier, but
in each case may select the specific ten-day period based on administrative
convenience. In addition, if a dividend record date or ex-date might occur
within the valuation period the administrator may select the ten-day period to
avoid unfair or inappropriate enlargement or dilution of value.

 

 

 

 

 

 

d.

Settlement.

 

 

 

 

 

 

 

(i)

SSUs credited in 2010

 

 

 

 

 

 

 

 

General Rule. Each SSU credited in 2010 entitles the participant to receive the
cash value of one share of FHN stock valued at the Ten-Day Average Value for the
second quarter of 2012.

1

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Settlement of SSUs will be made within 30 business days after the last day of
the ten-day period used for valuation. In converting SSUs to cash values when
settled, amounts will be calculated as the administrator determines but will not
be rounded up.

 

 

 

 

 

 

 

SEOs. For those participants who, in 2010, were “senior executive officers”
(SEOs) under the Troubled Asset Relief Program (TARP) rules, the General Rule
above applies subject to the changes provided in this paragraph. For SEOs, SSUs
credited in the first two quarters of 2010 will be paid in March 2011, and SSUs
credited in the second two quarters of 2010 will be paid in September 2011. The
administrator will cause the SSUs to be paid early in each such month, subject
to administrative considerations. Each SSU payment to SEOs will be calculated
using the Ten-Day Average Value for February in respect of the March payment,
and using the Ten-Day Average Value for August in respect of the September
payment.

 

 

 

 

 

 

(ii)

SSUs Credited after 2010

 

 

 

 

 

 

 

Each SSU entitles the participant to receive the cash value of one share of FHN
stock. SSUs credited in the first two quarters of any given year will be paid in
June or July, and SSUs credited in the second two quarters of that year will be
paid in December, of the year following the year of crediting. SSUs paid in June
or July will be valued using the Ten-Day Average Value for the second quarter of
the year of payment, and SSUs paid in December will be valued using the Ten-Day
Average Value for the fourth quarter of that year. In converting SSUs to cash
values when settled, dollar amounts will be calculated and rounded down (not up)
as the administrator determines.

 

 

 

 

 

e.

SSUs will not be settled in actual shares of stock and will have no voting
rights. An SSU will not be represented by any certificate or document, but
instead will be credited on the books of FHN or its administrative agent. SSUs
are a component of or supplement to salary and are not associated with any plan
of FHN.

 

 

 

 

f.

Taxes will be withheld in connection with a crediting or settlement event (as
applicable) and remitted to government authorities as necessary or appropriate.
Taxes withheld in connection with crediting may be withheld from salary paid in
the form of cash or other contemporaneously paid compensation, or may reduce the
number of SSUs credited, or both, as the administrator determines. Participants
are not permitted to elect to be taxed on SSUs at the time of crediting. The
current administrative determinations of these matters are: any FICA, medicare,
and income taxes withheld in connection with crediting SSUs will reduce the
dollar amount of salary which is to be converted into SSUs.

 

 

 

 

g.

SSUs will be adjusted for stock dividends and splits that occur after crediting
and prior to settlement in order to prevent enlargement or dilution of value. In
making such adjustments, SSUs will be treated in a manner similar to ordinary
shares except that calculated numbers of SSUs are to be rounded down (not up) as
the administrator determines. The administrator will make appropriate
adjustments for SSUs credited or settled near dividend and split record dates to
account for the effects of ex-trading dates in the market prices of FHN shares,
again in order to prevent enlargement or dilution of value.

 

 

 

 

h.

If cash dividends are declared on FHN shares during the time that a participant
holds SSUs, a cash amount will be credited to the participant equivalent to the
cash dividend that would have been paid on a like number of ordinary FHN shares,
calculated and rounded down (not up) as the administrator determines. Credited
cash dividend equivalent amounts will not be converted into SSUs, will not
accrue interest, and will be paid to the participant at the time that the
associated SSUs are paid. Notwithstanding the foregoing, the administrator may
prevent or omit the crediting of a cash dividend equivalent in order to prevent
a participant from benefiting twice

2

--------------------------------------------------------------------------------




 

 

 

 

 

from that dividend whenever the dividend’s record date or ex-date occurs near
the time of the ten-day period used for the Ten-Day Average Value.

 

 

 

 

i.

SSUs are not transferable.

 

 

 

 

j.

Absent other action by the CC, if FHN merges or consolidates and as a result FHN
shares cease to be publicly outstanding, then outstanding SSUs will be converted
into units denominated in shares of the surviving or resulting company based on
the transaction value. The conversion will be accomplished, to the extent
practicable, so as to prevent enlargement or dilution of value.

 

 

 

 

k.

SSUs are a special form of deferred salary. When cash salary no longer is paid
to a participant, SSUs no longer will be credited. If cash salary previously
paid to a participant were subject to forfeiture or reclamation for any reason,
the associated SSUs similarly would be subject to forfeiture or reclamation.
However, SSU crediting rates and cash salary rates may be adjusted independently
of each other; a change in a participant’s cash salary rate does not
automatically result in any change in that person’s SSU crediting rate, and
vice-versa.

 

 

 

 

l.

The timing, pricing, and other administrative determinations associated with SSU
recipients who are subject to Form 4 reporting may differ from those of other
Program participants. Currently, no such differences have been approved by the
administrator.

 

 

 

4.

Termination of Employment.

 

 

 

 

a.

Subject to the exceptions set forth below, credited SSUs will be forfeited
unless the participant is continuously employed by FHN or a subsidiary through
the payment date of the SSUs.

 

 

 

 

b.

Notwithstanding paragraph a., if a participant dies, his or her credited and
unpaid SSUs will not be forfeited as a result of death, and settlement of the
SSUs will be accelerated in an equitable and appropriate manner determined by
the administrator. The valuation date for any such settlement will be the first
trading day following the date of death.

 

 

 

 

c.

Notwithstanding paragraph a., if a participant’s employment with FHN terminates
as a result of disability, then his or her credited and unpaid SSUs will not be
forfeited as a result of that termination, and settlement of the SSUs will occur
at the ordinary times set forth in this Program. Moreover, the CC may approve a
full or pro-rated waiver of forfeiture, and may approve an acceleration of
vesting, in the context of a normal or early retirement. For this purpose,
“normal retirement” and “early retirement” have the meanings given in the Equity
Award Administration Procedures, and “disability” means a disability that would
qualify as a total and permanent disability under the long-term disability plan
then in effect at FHN, or (if different) at the FHN subsidiary employing the
participant, at the onset of such total and permanent disability.

 

 

 

 

d.

Notwithstanding paragraph c., a participant who has terminated employment but
retained SSUs due to retirement or disability shall forfeit all of those
retained SSUs if, at any time during the period prior to the latest payment date
of any SSUs credited to him or her at the time of termination, the participant
engages in any competitive activity. Each of the CC and the administrator has
the discretion to determine whether any particular activity is competitive with
FHN or any of its subsidiaries.

 

 

 

5.

No Elective Deferrals. Participants may not elect to defer the settlement of
SSUs beyond the mandatory deferral period provided in the program above. SSUs
are not eligible for elective deferral under any deferral plan or program of
FHN, even if those plans or programs generally allow deferral of salary.
Outstanding salary deferral elections shall not apply to SSUs.

 

 

 

6.

Treatment of SSUs as Base Salary. SSUs are, or are not, to be treated as base
salary under the plans and programs listed below. For any plan or program not
listed, SSUs shall not be treated as base salary unless the administrator
determines otherwise; any such determinations must be reported to the CC at or
before its next quarterly meeting.

3

--------------------------------------------------------------------------------




 

 

 

 

SSUs, measured at the crediting rate and date rather than the ultimate payment
amount and date, are treated as base salary for the following (subject to the
limitation in the next sentence):

 

 

 

 

a.

For SSUs credited through December 31, 2012: retirement and retirement
restoration plans, including pension plans and savings plans.

 

 

 

 

b.

All life and disability benefit and insurance programs.

 

 

 

 

c.

Other programs treated as ‘benefit’ programs by FHN’s Human Resources division.
This provision does not include severance programs.

 

 

 

 

For each such case, the amount of SSUs treated as base salary shall not exceed
$200,000 per person per calendar year.

SSUs are not treated as base salary for the following:

 

 

 

 

d.

For SSUs credited beginning January 1, 2013: retirement and retirement
restoration plans, including pension plans and savings plans, whether or not
frozen.

 

 

 

 

e.

Change in control severance agreements and any change in control severance plan
or program that may apply to a holder of SSUs.

 

 

 

 

f.

Any other present or future severance plan, program, or agreement.

 

 

 

7.

Administration. The Chief Human Resources Officer is the program administrator
with authority to oversee all administrative matters related to the SSU program.
All administrative actions must further the purposes of the program and be
compatible with legal requirements and appropriate tax and accounting outcomes.
The administrator may deviate from or modify the following program provisions
under this authority: any provision governing a crediting date or a settlement
date or a date as of which FHN stock is valued to convert cash amounts into
SSUs, or SSUs into cash, provided that such a provision may be changed only out
of demonstrable administrative necessity and must be reported at the next
quarterly CC meeting; for any calculation, any provision governing a number of
decimal places or a rounding convention; and, any provision to the extent
necessary to comply with legal requirements, to avoid a legal penalty or
forfeiture, or to obtain or preserve appropriate tax and accounting outcomes,
provided that in no case may actual shares of stock be issued in settlement of
SSUs.

4

--------------------------------------------------------------------------------